Citation Nr: 0721030	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a skin condition (ichthyosis vulgaris), 
including the residuals thereof, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the RO in Augusta, Maine.  In 
that rating decision, the RO determined that new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a skin condition, but then 
denied the underlying claim for service connection on the 
merits.  The veteran timely appealed that decision.

As indicated above, the RO in April 2004 determined that new 
and material evidence had been submitted to reopen the prior 
claim for service connection for a skin condition.  However, 
the Board must undertake evaluation itself as to whether this 
claim should be reopened at present, since this affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the merits of it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this decision, the Board will reopen the claim for a skin 
condition on the basis of new and material evidence.  The 
Board then will remand the claim to the RO for further 
development and readjudication.  The remand development will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO 
denied service connection for a skin condition; although the 
veteran was informed of that decision and apprised of his 
procedural and appellate rights, he did not perfect a timely 
appeal.

2.  Some of the evidence received since the October 2002 
denial was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim (i.e.,      
); it is new and material to the consideration of the 
petition to reopen a claim for service connection for a skin 
condition.


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying the claim of 
service connection for a skin condition is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.201 (2006).

2.  The evidence received since the October 2002 decision is 
new and material and, therefore, is sufficient to reopen the 
claim presently on appeal for service connection for a skin 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006).  The Board finds, 
however, that there is no need to discuss the impact of the 
VCAA on the issue of new and material evidence since the 
Board has granted the relief sought on that narrow issue in 
the decision below.




New and Material Evidence

The veteran's claim for service connection for a skin 
condition was first considered and denied in August 1966.  
The RO found that available evidence indicated the disease 
existed prior to entry into service and that the disease was 
not aggravated by military service beyond the expected 
progress of the disease.  

More than thirty-five years later, in October 2002, the RO 
denied his petition to reopen this claim.  The evidence on 
file at the time of the October 2002 decision consisted of 
his service medical records (SMRs) and private medical 
records documenting treatment from E. Denhoff, MD, and F. 
Ronchese, MD, both dated in 1966.

The veteran's SMRs include an entrance examination conducted 
in August 1965.  The examination report noted a clinical 
evaluation of abnormal skin, including the presence of 
ichthyosis covering the veteran's body.  It also acknowledged 
that the veteran had a history of "skin eruptions" with 
changes in the weather.  The SMRs also contained a report 
from a March 1966 medical evaluation board (MEB).  The MEB 
report noted that the veteran had ichthyosis vulgaris since 
infancy and that his skin had never been clear.  It noted the 
veteran had quadrangular scales of ichthyosis on his arms, 
forearms, legs, thighs, and scapular areas; small fissures on 
his posterior calves and arms; and a deep three-centimeter 
long fissure on each heel.  He complained of fissuring on his 
left heel secondary to marked ichthyotic hyperkeratosis in 
that area.  It was noted in the report that the fissuring on 
his heels made marching impossible and standing difficult.  
The diagnosis was ichthyosis vulgaris, moderately severe, 
unchanged.  The MEB report acknowledged that the veteran's 
condition had become somewhat worse since entering service, 
but it specifically concluded that the condition had not been 
aggravated by service beyond its expected progress.  Because 
the veteran would always have ichthyosis vulgaris and because 
it was not expected to improve beyond its current status, the 
MEB report recommended an honorable discharge from service.

Also on record at the time of the October 2002 rating 
decision were private treatment records from E. Denhoff, MD, 
and F. Ronchese, MD.  In an April 1966 record summarizing his 
treatment of the veteran, Dr. Denhoff indicated that he had 
treated the veteran from January 1957 to May 1964.  During 
that time, the veteran showed symptoms of recurrent atopic 
eczema and ichthyotic-type dermatitis with puritis.  Dr. 
Denhoff noted possible diagnoses of congenital ichthyosis or 
allergic atopic dermatitis.  The treatment summary from Dr. 
Ronchese dated in April 1966 reflected that he treated the 
veteran in 1960 and 1966.  At various times in 1960, the 
veteran was diagnosed with and treated for symptoms of dry 
eczema and keratosis pilaris.  In March 1966, he was 
diagnosed with and treated for cheilitis, fissured keratotic 
heels, and ichthyosis vulgaris over his body.

When denying the petition to reopen the claim in October 
2002, the RO determined that the veteran had not submitted 
any evidence to justify reopening his claim for service 
connection.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights.  He did not 
perfect an appeal.  That decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The veteran, however, may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised effective August 29, 2001.  The claim 
at hand was filed on that date, so the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Some of the evidence submitted since the RO's October 2002 
decision is new and material to the claim and, therefore, 
sufficient to reopen it.  Specifically, the evidence received 
includes: a January 2000 VA outpatient treatment record; a 
June 2003 private treatment record from S. E. Glinick, M.D., 
which noted that the veteran's skin disorder was exacerbated 
during service because he was not able to take appropriate 
care of his skin; a January 2004 VA examination report, 
noting the veteran's skin disorder worsened during service 
because he was not able to follow his routine skin care 
regimen but also stating that there was no permanent damage 
caused to his skin with the possible exception of scarring on 
his heels; and an April 2005 private treatment record from M. 
W. Enander, D.P.M., which explained that the veteran suffered 
ichthyosis vulgaris that led to painful fissures on his 
heels.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
This evidence is also material because it bears directly on 
the bases for the previous denial of the claim.  
Specifically, it is relevant to the question of whether the 
veteran's pre-existing skin condition was aggravated by his 
military service.  Moreover, this additional evidence is 
neither cumulative nor redundant of the evidence already on 
file and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  


ORDER

The claim for entitlement to service connection for a skin 
condition is reopened




REMAND

It is undisputed that the veteran has a congenital skin 
condition that pre-existed service.  It is also undisputed 
that his skin condition was not permanently aggravated by 
service; the medical evidence of record demonstrates that 
although the symptoms of the veteran's skin condition 
fluctuate depending on factors such as the climate and 
treatment, the underlying condition remains unchanged.

What is not clear from the record, however, is whether the 
veteran's military service contributed to any permanent 
residuals of his skin condition.  Immediately prior to his 
discharge from service in March 1966, a report of the MEB 
noted that the veteran had fissuring and cracking on both 
heels.  More recent medical evidence, however, makes it is 
unclear whether there are present-day residuals of the 
fissuring and cracking noted in 1966, and, if so, whether 
those residuals can be linked to military service.

In January 2004, the veteran underwent a VA examination, and 
it was noted that the veteran's heels showed evidence of 
scarring.  Although she noted that it was unlikely the 
veteran's military service had caused permanent damage, the 
VA examiner raised the possibility that the current scarring 
on the veteran's heels could be related to the in-service 
fissuring and cracking noted in his SMRs.  A private 
physician, Dr. Enander, also noted the presence of fissures 
on the veteran's heels in a statement dated in April 2005, 
but he attributed them to service based on the incorrect 
factual assumption that the veteran did not have his skin 
condition prior to service.  A second private physician, Dr. 
Glinick, remarked that over the past 25 to 30 years, the 
veteran developed extensive cracks and fissures on his heels 
and hands when his condition was not properly treated.  
However, Dr. Glinick did not opine specifically as to the 
etiology of the scarring on the veteran's heels.

Based on this evidence, it is unclear whether the scars on 
the veteran's heels noted by the VA examiner in 2004 are 
related to the cracks and fissures observed in 1966 or 
instead related to repeated flare-ups of the skin condition 
in the decades following service.  A medical opinion, 
therefore, is required in order to determine the etiology of 
the scars and whether they are related to the veteran's 
military service.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  The veteran should be scheduled for 
a VA examination with a dermatologist to 
determine the nature and likely etiology 
of any current symptomatology and 
residual disability due to his skin 
condition.  The veteran's claims folder 
must be reviewed by the examiners in 
conjunction with the examinations, and 
review of the claims folder should be 
noted in the examiner's report.  Any 
necessary tests or studies should be 
performed.

The examiner should specifically provide 
a medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the current 
scarring on the veteran's heels is 
related to any aspect of his military 
service (including fissures noted at 
that time), as opposed to some other 
non-service cause.  The examiner should 
explain in detail the rationale for any 
opinion(s) given.  If the examiner 
cannot provide an opinion without resort 
to speculation, it must be so stated.

2.  The agency of original jurisdiction 
should then readjudicate the veteran's 
claim for service connection for a skin 
condition or residuals thereof in light 
of the additional evidence obtained.  If 
any benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be sent a 
supplemental statement of the case and 
given the time to respond to it before 
the case is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeal is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


 

